IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1263
                           Filed December 21, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL DOUGLAS AHRENHOLZ,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Floyd County, DeDra Schroeder,

Judge.



      Michael Ahrenholz appeals the sentence imposed upon his guilty plea to

lascivious acts with a child. SENTENCE VACATED AND REMANDED FOR

RESENTENCING.




      R.A. Bartolomei of Bartolomei & Lange, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., Greer, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                             2


BLANE, Senior Judge.

         Michael Ahrenholz appeals his prison sentence arguing the county attorney

breached the plea agreement by not advocating for a suspended sentence and

undermined the agreement by introducing victim impact statements that requested

a sentence different than the plea agreement, and the sentencing judge

considered unproven and unadmitted facts. He further complains he was not given

copies of the victim impact statements in advance of sentencing. Based upon our

review, we find the prosecutor did not undermine the plea agreement with the

victim impact statements but did violate the agreement by failing to advocate

adequately for its adoption by the court. We find no other error in the proceeding.

We therefore vacate the sentence and remand to the district court for resentencing

before a different judge.

         I.      Background facts and proceedings.

         The State filed a trial information charging Ahrenholz with Count I, sexual

abuse upon a child under the age of twelve, a class “B” felony in violation of Iowa

Code sections 709.1, 709.3(2), and 903B.1 (2020); Count II, lascivious acts with a

child, a class “C” felony in violation of Iowa Code sections 709.8(1)(a)1 and 903B.2;

and Count III, indecent exposure, a serious misdemeanor in violation of Iowa Code


1   That section provides the following:
                 1. It is unlawful for any person sixteen years of age or older to
         perform any of the following acts with a child with or without the
         child’s consent unless married to each other, for the purpose of
         arousing or satisfying the sexual desires of either of them:
                 a. Fondle or touch the pubes or genitals of a child.
                 ....
                 2. a. Any person who violates a provision of this section
         involving an act included in subsection 1, paragraph “a” through “c”,
         shall, upon conviction, be guilty of a class “C” felony.
                                          3


sections 709.9 and 903B.2. Ahrenholz entered a written guilty plea to Count II.2

The plea agreement stated:

             Count II: Lascivious Acts with a Child, Class “C” Felony
       Each party can make their own recommendations
       The State would recommend as follows:
       o A term not to exceed 10 years in prison; fully suspended
             3–5 years probation to the Department of Corrections
             $300 probation enrollment fee
       o $1375 fine + 15% surcharge, fully suspended
       o Lifetime Sex Offender Registration
       o $250 civil penalty under the Sex Offender Registration
       o Special Sentence under 903B.1
       o $100 sexual assault surcharge
       o Restitution, if any.
       o No contact order for 5 years
             Count I, Sexual Abuse in the Second Degree, Class “B” Felony
       Dismiss with costs assessed to Defendant.
             Count III Indecent Exposure, Felony
       Dismiss with costs assessed to Defendant.

The plea form also provided:

       The undersigned has further been advised by his counsel that any
       recommendation of the prosecuting attorney and his attorney are not
       binding upon the court; that sentencing is solely within the discretion
       of the judge entering the sentence; and he may be sentenced up to
       the maximum provided by law.

The written guilty plea contained the following factual basis: “I, MICHAEL

DOUGLAS AHRENHOLZ, hereby admit and state that I did in Floyd County, on or

about calendar year 2019 did fondle or touch the pubic area of a minor child in her

groin area on top of her clothing.”




2The court permitted the guilty plea to the felony to be in writing and without an in-
court plea colloquy on the record pursuant to an Iowa Supreme Court supervisory
order establishing protocols during the COVID-19 pandemic.
                                        4


      The district court accepted the written guilty plea and ordered a presentence

investigation report (PSI).3 The PSI, consistent with the plea agreement, also

recommended a suspended ten-year sentence, imposition of all fines, surcharges,

and fees but no recommendation for suspension and five years’ probation. Before

the sentencing hearing, Ahrenholz timely filed his corrections to the PSI that he

had been diagnosed and was being treated with medications for mental health

conditions, and that he had worn an alcohol scram bracelet establishing no alcohol

consumption during the pendency of the case.

      The court held the sentencing hearing in person. The judge indicated on

the record having reviewed the PSI.       Counsel for the State stated likewise.

Defense counsel also stated on the record that he had reviewed the PSI with

Ahrenholz, he had no corrections, and that the court could rely on it in imposing

judgment. The court then inquired if there would be victim impact statements. The

prosecutor indicated there were, and Ahrenholz’s wife and mother of the victim

orally presented the first statement.4 A second, short victim impact statement from

Ahrenholz’s stepson, J.R., was read by the victim advocate.5 The victim, B.R.,

then orally presented her statement. Each of the victim statements requested that

the court sentence Ahrenholz to incarceration.

      Following the victim impact statements, the court asked for the State’s

sentencing recommendation. The assistant county attorney responded:



3 The guilty plea was not conditioned on the court accepting the plea agreement.
See Iowa R. Crim. P. 2.10(3).
4 Under Iowa Code section 915.10(3), a victim is defined to include “immediate

family members of a victim” who was under age eighteen at the time of the offense.
5 J.R. is B.R.’s brother.
                                         5


              Your Honor, this is pursuant to a plea agreement with the
      defendant. And pursuant to that plea agreement, Counts 1 and
      Count 3 of the Trial Information would be dismissed with court costs
      assessed to the defendant. The defendant has entered a plea of
      guilty to the charge in Count 2, that being lascivious acts with a child,
      a class “C” felony.
              The agreement between the parties is that each party may
      make its own recommendation for sentencing.                The State’s
      recommendation is for a term not to exceed 10 years in prison, with
      that prison term being suspended; that the defendant be placed upon
      probation for a period of three to five years to the Department of
      Correctional Services; that he be required to pay the $300 probation
      enrollment fee; that a fine in the amount of $1375 plus the 15 percent
      surcharge be fully suspended.
              The State believes that this conviction would require the
      defendant to be placed on the lifetime sex offender registration.
      There would be a $250 penalty related to the sex offender
      registration. There would also be the special sentence come into
      play under section 903B.1 of the Iowa Code.
              The defendant would also be ordered to pay a $100 sexual
      assault surcharge. The defendant would also be required under
      probation to pay restitution.
              I believe there is a statement of pecuniary damages filed in
      this matter. I believe there may also be—I know I’m seeing a specific
      provision in regard to counseling statements with respect to the two
      children. I believe the amount was $425 each.
              And also, the State would be requesting a no contact order
      being entered here at the time of sentencing for an additional five
      years. And I believe that no contact order would be related to [B. R.].
      I believe that may have been the initial no contact order as well.

The court then asked for the defense’s sentencing recommendation. Defense

counsel in a lengthy statement emphasized the plea agreement was for a

suspended sentence that was also the recommendation in the PSI. The victim

impact statements were not challenged. Counsel concluded:

             I’d ask the Court to join with the government and myself and
      adopt the PSI, which makes the same independent
      recommendation, and sentence him as provided in the PSI and as
      set forth by the County Attorney’s Office, and that he be given a
      suspended sentence, that he be granted probation under the terms
      and conditions of the probation that would be set by the Court and
      required by the local probation office, subject to, of course, the
      additional ten-year sentence that the Court has to impose . . . .
                                           6



The court then provided Ahrenholz with his opportunity for allocution.              After

apologizing to B.R., and indicating his conduct was the result of alcohol, Ahrenholz

also requested a suspended sentence. The court then inquired: “We seem to be

laying a lot of this case at the feet of alcohol. Are you telling me that alcohol is the

reason this offense occurred?” Ahrenholz responded: “Correct.”

       The court then pronounced sentence as follows:

              The laws of Iowa require that the Court impose a sentence
       that best provides for rehabilitation of the defendant, protects society,
       and deters others from committing these type of offenses. The Court
       considers a lot of different factors in determining what an appropriate
       sentence is. I don’t consider what happens as far as personal
       property, cars, dogs, child support. I understand all of those things
       are issues that may be floating, you know, with these family and this
       dynamics—these dynamics, but that’s not part of the sentencing
       recommendation or part of a sentencing consideration for the Court.
       So while I take victim impact statements, what I have to look at, and
       what I do look at, is the impact of the crime that was pled guilty to on
       that person and those particular facts.
              I look at rehabilitation. Rehabilitation, I look at what’s
       available as far as on probation and what’s available through
       incarceration to address rehabilitation for the defendant, not only for
       alcohol issues, but for the lascivious acts C felony that’s in front of
       me. I understand you want to lay this case at the feet of alcohol, and
       maybe that’s a contributing factor, but alcohol in and of itself, I don’t
       think we can draw the conclusion that that leads to touching the
       genitals of a child. I mean, there’s obviously other—other things at
       play.
              I look at that you’ve been successful as far as the SCRAM and
       abstaining from the use of alcoholic beverages. I look at your
       employment, and it appears that you’ve been employed and
       regularly employed. I look at your age. You’re a fairly young person.
              I look at your criminal history, which spans back to 1996—
       actually, prior to, if you look at the juvenile history in the Presentence
       Investigation Report—but spans back to 1996 for multiple offenses
       involving alcohol, drugs, interference, continuing to drive even when
       you didn’t have a license, things of that nature. I do recognize that
       your criminal history ends twenty years prior to this offense that’s
       before the Court.
              I look at your attitude, the statements you have to make, and
       everything I learn about you through these proceedings and through
                                         7


      the Presentence Investigation Report. I look at the nature of the
      offense that’s in front of me. And I look at my obligation to deter
      others from committing these type of offenses.
              All of those factors lead me to the following sentence. On
      lascivious acts with a child, a class “C” felony, in violation of 709.1,
      709.8(1)(a), and 903B.1, I sentence you to an indeterminate term not
      to exceed 10 years. The Iowa Medical and Classification Center is
      your designated reception site. That sentence is not suspended.
      You’ll have a $1375 fine. That will be imposed, but suspended. You
      have a lifetime sex offender registry requirement and a special
      sentence under 903B.1. You’ll have a $250 civil penalty, a $100
      sexual assault surcharge, and you'll pay restitution, which currently
      is at $516.50, which may be amended by the State within the next
      30 days. A no contact order will be extended for a period of five
      years.

(Emphasis added).      The court then sentenced Ahrenholz to a ten-year

indeterminate term and did not suspend the sentence, along with a number of other

criminal and civil penalties. Ahrenholz appeals his sentence.6

      II.    Discussion.

      The supreme court as well as our court has in recent years addressed a

number of cases concerning breach of plea agreements. State v. Davis, 971

N.W.2d 546, 553 (Iowa 2022). The supreme court handed down two such cases

while this appeal has been pending. See generally id.; State v. Patten, 981 N.W.2d

126 (Iowa 2022). Their application directs our opinion here.

      Ahrenholz particularly points us to Davis, 971 N.W.2d at 554–58, which

involved the same issues, the same trial judge and the same prosecutor office. He

argues the supreme court found the prosecutor breached the plea agreement in

that case. He contends the same result is required here. He argues that the State



6  Defendants who plead guilty have good cause to “directly appeal the State’s
alleged breach of the plea agreement.” State v. Davis, 971 N.W.2d 546, 554–55
(Iowa 2022); see also State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).
                                         8


breached the plea agreement in two ways. First, that the prosecutor at sentencing

failed to advocate for the agreed upon suspended sentence. Second, that the

prosecutor undermined the plea agreement when three victim impact statements

were orally made by the victim, her brother, and her mother, all requesting

Ahrenholz be incarcerated. The State responds that Davis is distinguishable on

its facts and its holding does not support Ahrenholz’s position. In addressing these

questions, we apply prior, now familiar case law standards.

       “The context of the prosecutor’s performance is the paramount

consideration for assessing compliance with plea agreements.”          Patten, 981

N.W.2d at 128.     “The relevant inquiry in determining whether the prosecutor

breached the plea agreement is whether the prosecutor acted contrary to the

common purpose of the plea agreement and the justified expectations of the

defendant and thereby effectively deprived the defendant of the benefit of the

bargain.” Id. at 131 (quoting State v. Boldon, 954 N.W.2d 62, 71 (Iowa 2021)). On

appeal the court is to specifically address the breach issue and not what effect the

prosecutor’s statement had on the sentencing court’s decision. Id. at 129. Our

review of a sentence imposed in a criminal case is for correction of errors at law.

Davis, 971 N.W.2d at 553 (quoting Damme, 944 N.W.2d at 103). “We will not

reverse a sentence unless there is ‘an abuse of discretion or some defect in the

sentencing procedure.’” Id. (citation omitted).

   A. Whether the State breached the plea agreement.

       As to Ahrenholz’s claim that the presentation of victim impact statements at

the sentencing hearing undermines a plea agreement, we find this answered by

Davis. There, four victim impact statements were filed with the prosecutor and
                                        9


attached to the PSI. The prosecution spent fifteen minutes reading the four victim

impact statements into the record—two from the child victims and two from their

parents. One of the child statements requested Davis be sent to prison, and the

two parents’ statements requested “maximum prison time.” Even so, the supreme

court held:

              Nothing in this opinion should be construed as undermining
       victims’ rights. We are not holding the prosecutor breached the plea
       agreement by reading the victim-impact statements at sentencing.
       Rather, we hold the prosecutor breached the parties’ plea agreement
       by failing to recommend suspended sentences as the plea
       agreement and our precedent required. The State does not contend
       otherwise.

Id. at 557.

       In the present case, other than advising the court that victim impact

statements would be made, the prosecutor did not actively participate in the

presentation. The child victim, her mother and brother were present in court with

a victim advocate. The victim and her mother orally presented their statements.

The brother was unable to read his statement, so it was read by the victim

advocate. The record also does not indicate whether the prosecutor met ahead of

time with the victims, was provided or made aware of the victim impact statements

beforehand, or even knew what the three would say about sentencing. Under

Davis, we cannot find that the prosecutor intentionally undermined the plea

agreement here. There is nothing to indicate an “end run” by the prosecutor in this

case, as discussed in State v. Lopez, 872 N.W.2d 159, 178 (Iowa 2015).

       We turn next to whether the prosecution failed to advocate for the plea

agreement. Our supreme court has held, “We require ‘strict, not substantial,

compliance with the terms of plea agreements.’” Patten, 981 N.W.2d at 131
                                         10


(quoting State v. Fannon, 799 N.W.2d 515, 522 (Iowa 2011)). “Violations of either

the terms or the spirit of the agreement, even if seemingly minor, are intolerable

and adversely impact the integrity of the prosecutorial office and the entire judicial

system.” Id. (cleaned up for readability). Later, the supreme court re-emphasized

the point: “[W]e require ‘strict compliance’ with both the letter and spirit of plea

agreements, which requires us to engage in a context-specific inquiry into the

State’s compliance with promises made in a plea agreement.” Id. at 132. And

“[w]here the prosecutor has agreed to make a particular sentencing

recommendation, the prosecutor must do more than simply inform the court of the

promise the State has made to the defendant with respect to sentencing.” Boldon,

954 N.W.2d at 71 (cleaned up for readability). “The State must actually fulfill the

promise.” Id. (quoting State v. Frencher, 873 N.W.2d 281, 284 (Iowa Ct. App.

2015)).

       In order to fulfill the promise, the supreme court has stated the prosecutor

“cannot simply inform the court of the agreement, they must present the

recommended sentences with their approval, commend the sentences to the court,

and otherwise indicate to the court that the recommended sentences are

supported by the State and worthy of the court’s acceptance.” Patten, 981 N.W.2d

at 131 (cleaned up for readability).

       Upon our review of the sentencing hearing, although the prosecutor’s

statement of the State’s sentencing recommendation to the court is lengthy—it

contains nothing more than the agreed terms—it simply informs the court of that

agreement and does not recommend, commend to the court, or otherwise indicate

to the court the proposed sentence is supported by the State and worthy of the
                                          11


court’s acceptance. We note that in Davis, the supreme court stated, “We do not

mandate florid advocacy when the State agrees to recommend a particular

sentence. But we have made clear the prosecutor must do more than simply recite

the agreed recommended sentence.” Davis, 971 N.W.2d at 557 (cleaned up for

readability). Here, the prosecutor simply recited the plea agreement. Thus, we

find that the State did not comply with this requirement and breached the plea

agreement. Although the plea will stand, the sentence must be vacated and the

case remanded to the district court for “resentencing by a different judge, with the

prosecutor      obligated   to   honor   the   plea   agreement   and   sentencing

recommendation.” Patten, 981 N.W.2d at 134 (quoting Davis, 971 N.W.2d at 558).

   B. Whether the sentencing judge considered unproven and unadmitted

       facts.

       Ahrenholz argues that the court considered an unproven and unadmitted

fact in imposing sentence, when the court stated: “I understand you want to lay this

case at the feet of alcohol, and maybe that’s a contributing factor, but alcohol in

and of itself, I don’t think we can draw the conclusion that that leads to touching

the genitals of a child.” (Emphasis added). See State v. Grandberry, 619 N.W.2d

399, 401 (Iowa 2000) (stating the court may not consider unproven criminal activity

in sentencing). Ahrenholz contends that the written guilty plea contains a very

specific factual admission, that he “did fondle or touch the pubic area of a minor

child in her groin area on top of her clothing,” and the court impermissibly

considered unproven skin-to-skin contact. We find Ahrenholz’s argument has no

legal basis.
                                          12


       Our review is for an abuse of trial court discretion or a defect in the

sentencing procedure such as the trial court’s consideration of impermissible

factors.” State v. Witham, 583 N.W.2d 677, 678 (Iowa 1998); see also State v.

West Vangen, 975 N.W.2d 344, 355 (Iowa 2022) (“A court abuses its discretion

when it relies on impermissible factors to sentence a defendant.”).

       An element of the charge to which Ahrenholz pled guilty requires that he did

“[f]ondle or touch the pubes or genitals of a child.” See Iowa Code § 709.8(1)(a).

Lascivious acts with a child does not require skin-to-skin contact. See State v.

Alvarado, 875 N.W.2d 713, 716–17 (Iowa 2016); see also State v. Pearson, 514

N.W.2d 452, 455 (Iowa 1994) (considering and rejecting argument that a “sex act”

requires skin-to-skin contact). By stating alcohol does not alone “lead[] to touching

the genitals of a child,” the court did not state or imply that Ahrenholz had skin-to-

skin contact with the victim. We find the judge did not consider an unproven or

unadmitted fact.

       Finally, Ahrenholz faults the district court for considering “salacious and

unproven allegations” in the victim impact statements. He further faults the State

for not producing those statements prior to them being read at sentencing. The

court must allow a crime victim to make a victim impact statement. See Iowa Code

§ 915.21(1). “[T]his may at times result in the airing of allegations which are

unproven.” State v. Sailer, 587 N.W.2d 756, 764 (Iowa 1998). Here, the victim’s

mother pointed to Ahrenholtz’s “strong history of defying authority, antigovernment

agenda, and [that he] took an arsenal of guns” from the family home as evidence

of her and her children’s fear of harm should he be released. Generally, we trust

our district courts to “filter out improper or irrelevant evidence” when hearing victim
                                          13


impact statements. Id. Nonetheless, “it is essential . . . that the victim be given an

opportunity to fully convey the impact a crime has had.” Id. Noting this family’s

particular “dynamics,” the court reassured “that’s not part of the . . . sentencing

consideration for the court. So while I take victim impact statements, what I have

to look at, and what I do look at, is the impact of the crime that was pled guilty to

on that person.” The court’s reasoning for the sentence does not include any

unproven offenses from the victim impact statements.

       On the alleged lack of notice, victim impact statements can be presented

live in open court (either in person or with a video or audio recording) or in writing.

Iowa Code § 915.21(1)(a)–(e). If in person, the victim can present the statement

or the victim’s attorney or “designated representative.” Id. If the statement is in

writing, it must be filed with either the county attorney for inclusion in the

presentence investigation report (PSI) or, if a PSI is not ordered, filed with the court

prior to sentencing. Id. § 915.21(1)(a). The statements here were presented in

open court, so there were no written filings to present to the defendant in advance.

And nothing in the statute requires the defendant be given advance notice or

copies of the written statement. The victim impact statement is not an adversarial

proceeding. See, e.g., id. § 915.21(3). So we reject Ahrenholz’s complaint about

the lack of notice.

       SENTENCE VACATED AND REMANDED FOR RESENTENCING.